DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of U.S. Patent No. 11,012,057. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.

Election/Restrictions
Applicant’s election of Species I, claims 1-4, 6-9, and 11-19 in the reply filed on 10/19/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilangudipitchai (US 2009/0262588).
Regarding claim 1, fig. 1 of Vilangudipitchai teaches a circuit comprising: a first power domain [162,163] having a first power supply voltage level , the first power domain comprising: a master latch [110]; a first level shifter [eg. 154]; and a slave latch [120] coupled between the master latch and the first level shifter; and a second power domain [163,164] having a second power supply voltage level different from the first power supply voltage level, the second 
Regarding claim 2, fig. 1 of Vilangudipitchai teaches wherein the first power supply voltage level is higher than the second power supply voltage level (fig. 2 and par. 38 describe where the voltage levels of VSSL are scaled depending on activity level).  
Regarding claim 3, fig. 1 of Vilangudipitchai teaches wherein the second power domain is configured to operate in a power on mode during periods when the first power domain is operating in the power on mode and during periods when the first power domain is operating in a power down mode (par. 37 describes where 130 is always on).
Regarding claim 4, fig. 1 of Vilangudipitchai teaches wherein the retention latch comprises the second level shifter combined with a latch circuit (latching structure shown in fig. 1B).
Regarding claims 16-19, these claims are merely methods to operate the circuit having structure recited in claims 1-4.   Since Vilangudipitchai above teaches the structure, the methods to operate such a circuit are similarly disclosed.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilangudipitchai in view of Srivastava (US 2017/0194949).
Regarding claim 11, fig. 1 of Vilangudipitchai teaches an integrated circuit comprising: a master latch [110]; a first level shifter [eg. 154]; a slave latch [120] electrically coupled between the master latch and the first level shifter; and a retention latch [130] comprising a second level shifter and electrically coupled between the slave latch and the first level shifter. Vilangudipitchai does not teach where the slave latch, master latch, and the first level shifter is located in a first n-well and the retention latch is located in a second n-well. However, Srivastava teaches where elements requiring access to different power supplies require different n-wells. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating different n-wells for elements with different power as taught in Srivastava for the purpose of utilizing a suitable and well-known type of power supply and n-well implementation.
Regarding claim 12, the combination as indicated above teaches wherein the first power node is configured to have the first power supply voltage level greater than the second power supply voltage level of the second power node (fig. 2 and par. 38 describe where the voltage levels of VSSL are scaled depending on activity level).  
Regarding claim 14, the combination as indicated above teaches wherein the first power node comprises a conductive segment overlying each of the first and second n-wells.
Regarding claim 15, the combination as indicated above teaches wherein the second power node is configured to have the second power supply voltage level during a period when .

Allowable Subject Matter
Claims 6-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/             Primary Examiner, Art Unit 2896